                             Case 3:13-cr-00226-RNC Document 423-1 Filed 01/10/19 Page 1 of 1



Exhibit 1                                                             United States v. Daniel Carpenter, 3:13CR226(RNC)
Summary of Active Policies

    Life Insurance                             Policy Face Issuance   Insured's                    Insured's Life
       Company                  Insured          Value       Date    Current Age                    Expectancy*
   AXA                       Beekman            $10,000,000 05/21/07     87                             85
   AXA                       Tucker 849          $8,333,333 02/21/07     92                             88
   Lincoln                   Pennington         $10,000,000 09/24/08     89                             91
   Lincoln                   Von Noorden         $3,500,000 12/28/08     95                             95
   Lincoln                   Arterburn           $5,000,000 12/28/08     86                             88
   Lincoln                   Deckard 8016       $10,000,000 10/09/07     84                             87
   Lincoln                   Deckard 8008        $9,000,000 11/28/07     84                             87
   Lincoln                   Hinds               $4,000,000 12/13/07     88                             90
   Lincoln                   Janis               $8,000,000 06/20/08     89                             87
   Lincoln                   Lyles               $4,000,000 01/14/09     89                             92
   Lincoln                   Neely               $9,600,000 09/05/08     87                             91
   Lincoln                   Sher                $5,000,000 09/24/08     86                             89
   Lincoln                   Wisda               $4,075,000 12/14/09     85                             89
   MetLife                   Kellam                $800,000 10/11/07     96                             89
   Penn Mutual               C. Smith            $5,000,000 12/01/07     80                             84
   Phoenix                   Laveck              $3,000,000 06/18/07     83                             87
   Phoenix                   Solem               $4,000,000 05/15/07     88                             87

                                    TOTAL:      $103,308,333

*per life expectancy reports run as part of the scheme at the time of policy issuance
